 



 

Exhibit 10.4

 

Execution Copy

 

SECOND AMENDMENT TO WARRANT AGREEMENT

 

THIS SECOND AMENDMENT TO WARRANT AGREEMENT (this “Second Amendment”), dated as
of November 2, 2016, is by and between Applied DNA Sciences, Inc., a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, LLC, a
New York limited liability trust company, as Warrant Agent (the “Warrant
Agent”).

 

WHEREAS, the Company and the Warrant Agent have previously entered into that
certain Warrant Agreement, dated as of November 20, 2014 (the “Original Warrant
Agreement”), which was amended as of April 1, 2015 (the “First Amendment”; the
Original Warrant Agreement as amended by the First Amendment is herein referred
to as the “Warrant Agreement”) and the Company and the Warrant Agent now desire
to further amend the Warrant Agreement on the terms and subject to the
conditions set forth herein (with capitalized terms used and not defined in this
Second Amendment having the respective meanings given them in the Warrant
Agreement);

 

WHEREAS, pursuant to a Placement Agency Agreement, dated November 2, 2016, by
and among the Company, Maxim Group, LLC and Imperial Capital, LLC, the Company
is engaged in a private offering (the “Private Offering”) of shares of its
Common Stock, $.001 par value (“Common Stock”), and Warrants to purchase shares
of its Common Stock (“Warrants”) and, in connection therewith, has determined to
issue and deliver up to 2,000,000 Warrants to one or more investors in the
Private Offering, each such Warrant evidencing the right of the holder thereof
to purchase one share of Common Stock at an exercise price of $3.50 per share,
subject to adjustment as described in the Warrant Agreement; and

 

WHEREAS, the Company intends that at a future date a registration statement
(“Registration Statement”) will be filed with the Securities and Exchange
Commission and upon effectiveness will be available for the public resale of the
Warrants, and the related underlying Common Stock, sold in the Private Offering;
and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants to be issued to
investors in the Private Offering and then to subsequent holders of the Warrants
(“Holders”) as a result of the resale thereof pursuant to the Registration
Statement; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants to be issued to investors in the Private Offering, the terms upon which
they shall be issued and exercised, and the respective rights, limitation of
rights, and immunities of the Company, the Warrant Agent, and the Holders; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants to be issued to investors in the Private Offering, when
executed on behalf of the Company and countersigned by or on behalf of the
Warrant Agent, as provided herein, the valid, binding and legal obligations of
the Company, and to authorize the execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.Recitals. The foregoing Recitals are hereby incorporated into and made part of
this Amendment.

 

 1 

 

  

2.Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent to
act as agent for the Company for the Warrants to be issued to one or more
investors in the Private Offering, and the Warrant Agent hereby accepts such
appointment and agrees to perform the same in accordance with the terms and
conditions set forth in the Warrant Agreement, as amended hereby.

 

3.Amendments to the Warrant Agreement. The Warrant Agreement is hereby amended
as follows:

 

3.1Section 3.3.3 of the Warrant Agreement is hereby amended and restated to read
in its entirety as follows:

 

“3.3.3   Issuance of Common Stock on Exercise. Assuming funds for exercise are
paid on or before the second trading day following the date of receipt by the
Company of an exercise notice, then on or before the third trading day following
the date upon which the Company has received an exercise notice for a Warrant,
the Company shall cause its transfer agent to (i) provided that the transfer
agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and there is an effective registration statement
applicable to the Common Stock underlying such Warrant, credit such aggregate
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian System, or (ii) if the transfer agent is not
participating in the DTC Fast Automated Securities Transfer Program or if there
is no effective registration statement applicable to the Common Stock underlying
such Warrant, issue and deliver to the Holder, or at the Holder’s instruction
pursuant to the delivered exercise notice, the Holder’s agent or designee, in
each case pursuant to this clause (ii), sent by reputable overnight courier to
the address specified in the applicable exercise notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee (as indicated in the applicable exercise notice), for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.”

 

3.2Section 3.4 of the Warrant Agreement is hereby amended by inserting
immediately following the words “or Follow-on Offering“ the words “or Private
Offering, as applicable”.

 

3.3Section 6.4 of the Warrant Agreement is hereby amended by inserting
immediately following (x) the word “Statement” in the first sentence of such
Section the words “except for the Warrants and related underlying shares of
Common Stock sold in the Private Offering” and (y) the first sentence of such
Section the words “At a future date an effective registration statement will be
available for the public resale of the Warrants, and the related underlying
Common Stock, sold in the Private Offering and such registration statement will
be a Registration Statement for purposes of this Agreement.”

 

   

 

  

4.Entire Agreement. The terms and conditions of this Second Amendment shall be
incorporated by reference in the Warrant Agreement as though set forth in full
in the Warrant Agreement. In the event of any inconsistency between the
provisions of this Second Amendment and any other provision of the Warrant
Agreement, the terms and provisions of this Second Amendment shall govern and
control. Except to the extent specifically amended or superseded by the terms of
this Second Amendment, all of the provisions of the Warrant Agreement shall
remain in full force and effect to the extent in effect on the date of this
Second Amendment. The Warrant Agreement, as modified by this Second Amendment,
constitutes the complete agreement among the parties and supersedes any prior
written or oral agreements, writings, communications or understandings of the
parties with respect to the subject matter the Warrant Agreement.

 

5.Miscellaneous Provisions. The provisions of Section 8 of the Warrant Agreement
are hereby incorporated into this Amendment as if set forth fully herein and
shall apply mutatis mutandis.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  APPLIED DNA SCIENCES, INC.           By: /s/ James Hayward       Name: James
Hayward     Title: Chief Executive Officer           AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC, as Warrant Agent           By: /S/ Michael A. Nespoli      
Name: Michael A. Nespoli       Title: Executive Director  

 

Signature Page to Second Amendment to Warrant Agreement by and between Applied
DNA Sciences, Inc.

and American Stock Transfer & Trust Company, LLC, as Warrant Agent

 



   

